Citation Nr: 1523915	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  09-01 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of an ulnar nerve injury to the left upper extremity, to include as secondary to a service-connected disability.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1957 to September 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

As an initial matter, the Board notes that although the Veteran was previously represented by Attorney David L. Huffman, in August 2014, VA revoked Mr. Huffman's authority to represent VA claimants.  The appellant is therefore unrepresented.

In April 2012, the Veteran was afforded a Videoconference Board hearing before undersigned Veterans Law Judge.  A copy of the transcript has been associated with the electronic claims folder.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2012 remand, the Board directed that the Veteran be afforded a VA examination, by a physician; however, in April 2013, the Veteran was examined by a physician assistant.  The AOJ failed to comply with the Board's remand in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").

Further, the April 2013 examiner did not address whether the Veteran's service-connected scar disability chronically worsened or aggravated the Veteran's ulnar disability.  See Allen v. Brown, 7 Vet. App. 439(1995)(service connection available where a Veteran's non-service connected disability is aggravated by his service connected disability).  Consequently, the Board must again remand the Veteran's claim for a medical opinion regarding whether the Veteran's current ulnar disability is caused by or chronically worsened by the Veteran's service connected scar disability.  Stegall, supra.  Thus, the examination report must be returned.  38 C.F.R. § 4.2 (2014). 

As noted above, Attorney David L. Huffman's accreditation was cancelled in August 2014.  To date, there is no correspondence showing that the Veteran has been informed of these developments.  On remand, he should be so notified and afforded an opportunity to obtain a new representative.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that his current representative is no longer accredited by VA and provide him with information explaining how to obtain new representation. Clarify whether he would like to obtain different representation or proceed without representation on a pro se basis.

2.  Schedule the Veteran for a VA examination by a physician to evaluate his claim of service connection for residuals of an ulnar nerve disability, to include as secondary to the service-connected scar disability.  The electronic claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner also should provide a medical opinion that expressly addresses the following:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's neurological disability of the upper left extremity, including carpal tunnel syndrome, is etiologically related to service.
(b)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's neurological disability of the upper left extremity, including carpal tunnel syndrome, is caused by his service-connected scar disability. 

(c)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's neurological disability of the upper left extremity, including carpal tunnel syndrome, is aggravated (i.e., worsened) by his service-connected scar disability.  

If aggravation is found, the examiner should identify the percentage of disability which is attributable to the aggravation.  

The examiner's attention is directed to the January 2007 private psychological examination which stated that the Veteran's ulnar nerve damage was caused by the Veteran's in-service knife attack in Puerto Rico.  The examiner is also asked to address the any contradictory evidence, including the August 2007 VA examiner's statement that the Veteran's carpal tunnel syndrome is caused by repetitive use.  The Veteran is noted to be right handed and does not appear to have the same issues with the right hand. 

The supporting rationale for all opinions expressed must be provided.  A full and complete rationale for any opinion expressed is required.  The examiner must address the allegations in the lay evidence of record in light of the fact that lay testimony can be sufficient to establish a nexus.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given the medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other appropriate development is complete.  If the benefit sought remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




